DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,874,708 to Kinsman in view of US 2019/0047090 to Suwa.
Regarding claims 1, 4, and 9 Kinsman discloses a laser light former (6) that delivers a pretreatment beam before melting that is UV (col. 3, ln. 1-5 and 25-26), once melting is sensed (col. 3, ln. 29-31 and col. 2, ln. 35-55) by a sensor array/melting detector (4, 9) an infrared beam is used to melt the workpiece (col. 2, ln. 35-55 and col. 3, ln. 6-17), a controller (5, 10) controls the laser beams (col. 2, ln. 35-55). Kinsman states that the initial beam is UV, rather than blue.
Suwa discloses using blue laser light rather than UV to increase absorption and decrease reflectance [0023].
The advantage of using blue laser light rather than UV to increase absorption and decrease reflectance. Therefore, it would have been obvious to someone with ordinary skill in the .
Claims 2, 3, 5, 6, 7, 8, 10, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,874,708 to Kinsman in view of US 2019/0047090 to Suwa and US 2012/0234810 to Kudo.
Regarding claims 2, 3, 5, 6, 10, 11, 12, and 13 Kinsman/Suwa does not disclose emission of both beams with an overlap. However, Kudo discloses two lasers simultaneously emitted that are infrared and green [0009] with each beam controlled to not exceed thresholds [0030, 0038].
The advantage of two lasers simultaneously emitted, with each beam controlled to not exceed thresholds is to assist the other beam power in only melting desired areas/thickness of the workpiece. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Kinsman/Suwa by emitting two lasers simultaneously, with each beam controlled to not exceed thresholds is to assist the other beam power in only melting desired areas/thickness of the workpiece.
Regarding claims 7 and 8 Suwa further discloses that the detector is a camera capture unit (24) that receives reflected light from the surface [0032-0033].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761